DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 31-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. ( US Pat.10,075,881) in view of Ozturk et al. ( US Pat.10,244,444).
In claims 31,33,35,36 Yi et al. discloses a UE comprising receiving circuitry configured to receive, from a base station and a processor ( see fig.10; col.14; lines 21-27; a UE comprises a receiver 135, a processor 110) a radio resource control (RRC) message to perform a handover procedure, the RRC message including a configuration for a Radio Link Control (RLC) entity of the UE (see  fig.9, step S901; col.13; lines 15-25 and 35-40; and col.8; lines 28-34; the UE receives a RRC Connection Reconfiguration message to initiate handover procedure and re-establish RLC entity and PDCP entity); and processing circuitry configured to:
 determine whether the RRC message includes a first indication indicating that the RLC entity is to be reestablished; after determining that the RRC message includes the first indication (see col.10; lines 11-16 and lines 50-55; when the RRC indicates/requests (a first indication) an RLC entity should be re-established), reestablish the RLC entity and apply the configuration to the reestablished RLC entity to perform the handover procedure (see col.10, lines 10-15 and fig.9; step S903,S905; col.13; lines 30-44; the Ue performs cell change procedure comprising a re-establishment of RLC entity and PDCP entity). 
Even though Yi et al. does not explicitly disclose determining that the RRC message does not indicate the first indication to forgo the reestablishment of the RLC entity, but one skilled in the art, at the time before effective filing date of the claimed invention, should be able to recognize that an RLC entity is not reestablished when the first indication is not shown in the RRC.
Further, Yi et al. does not disclose the Ue forgoes reestablishment the RLC entity, PDCP entity. The examiner has relied on the teaching of Ozturk et al. that teaches, in an abstract, the UE 115b may refrain from re-establishing PDCP, MAC, RLC configurations (the Ue forgoes re-establish RLC entity when there is no first indication) until after a successful access procedure is performed with a target base station (apply the configuration to non-reestablished RLC entity to perform the handover procedure). Therefore, it would have been obvious to one skilled in the art before the filing Date of  claimed invention to combine the teaching of Ozturk et al. with that of Yi et al. to ignore the re-establishment  of the RLC entity, PDCP entity when there is no indication in the RRC. 
In claims 32,34 Yi et al. discloses determine whether the RRC message includes a second indication indicating that a Packet Data Convergence Protocol (PDCP) entity is to be reestablished ( see col.8; lines 61 to 67; and col.12; lines 67 to col.13, line 3; the RRC requests (a second indication) the re-establishment of the PDCP); and
after determining that the RRC message includes the second indication, reestablish the PDCP entity to perform the handover procedure ( see fig.9; steps S903, S905; col.13; lines 35-50; the UE re-established the PDCP entity in response to receiving request ( a second indica	tion) in the RRC).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al.  (US Pat.10,512,009; Method for User Equipment to Switch Base station, base station and User Equipment).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413